Citation Nr: 0506384	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  00-25 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable disability rating for 
peripartum cardiomyopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1997 to 
November 1999.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in December 2003.  This matter was 
originally on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1. All evidence necessary to decide the increased rating 
claim on appeal has been obtained.

2.  From November 4, 1999 to January 14, 2003, the veteran's 
peripartum cardiomyopathy showed near total recovery of the 
left ventricular function with an estimated ejection fraction 
of 55 percent and adequate exercise tolerance with a workload 
of 12 METs achieved.

3.  From January 15, 2003 to June 30, 2004, the veteran's 
peripartum cardiomyopathy, although treated and improved, was 
manifested by echocardiographic mild to moderately reduced 
estimated ejection fraction of 40 percent and adequate 
exercise tolerance with a workload of 11 METs achieved. 

4.  Since July 1, 2004, the veteran's peripartum 
cardiomyopathy shows no evidence of left ventricular 
diastolic dysfunction and grossly normal systolic function 
manifested by echocardiographic left ventricular ejection 
fraction estimated at 55 percent and adequate exercise 
tolerance with a workload of 11 METs achieved.




CONCLUSIONS OF LAW

1.  From November 4, 1999 to January 14, 2003, the criteria 
for an initial compensable evaluation for peripartum 
cardiomyopathy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7020 (2004).

2.  From January 15, 2003 to June 30, 2004, the criteria for 
an initial increased evaluation for peripartum cardiomyopathy 
to 60 percent have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7020 (2004).

3.  From July 1, 2004, the criteria for an initial 
compensable evaluation for peripartum cardiomyopathy have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 
4.104, Diagnostic Code 7020 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Procedural Matters

Pursuant to the Board's December 2003 Remand, the veteran was 
afforded a VA examination to determine the degree of 
impairment of her service-connected cardiomyopathy.  
Thereafter, the veteran's claim was reviewed, and a 
supplemental statement of the case was issued.  Based on the 
foregoing actions, the Board finds that the RO complied with 
the Board's December 2003 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify a veteran and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103; 38 C.F.R. § 3.159(b).  VA also has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

Because the veteran filed a notice of disagreement as to the 
rating assigned to her service-connected peripartum 
cardiomyopathy within one year of receiving notice of the 
original grant of service connection, the increased rating 
claim is considered to be a "downstream" issue from the 
original grant of service connection.  In December 2003, the 
VA General Counsel promulgated an advisory opinion holding 
that separate notice of the VA's duty to assist the veteran 
and of his concomitant responsibilities in the development of 
his claims involving such downstream issues is not required 
when the veteran was provided adequate VCAA notice following 
receipt of the original claim. VAOPGCPREC 8-2003.

In this case, the veteran was notified of enactment of the 
VCAA and of the provisions of that act in connection with the 
adjudication of the veteran's claim for service connection 
for peripartum cardiomyopathy.  Without conceding that any 
further notification to the veteran would be required, the 
Board will describe the VA's actions since VA undertook 
further efforts to notify and assist the veteran in this 
case.

In May 2004, the RO sent a letter to the veteran advising her 
what evidence was required to substantiate her claim for 
service connection.  The letter also asked the veteran to 
submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining and what 
evidence the veteran still needed to provide.  The letter 
explained that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency.  In addition, the May 2004 notice letter 
specifically advised the veteran to provide VA with any 
evidence or information she had pertaining to her appeal.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, a substantially complete 
application was received in December 1999.  Thereafter, in a 
rating decision dated in July 2000 the RO granted service 
connection for peripartum cardiomyopathy and assigned a 
noncompensable rating.  Only after that rating action was 
promulgated did the RO, in May 2004, provide notice to the 
claimant regarding what information and evidence was needed 
to substantiate her claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
May 2004 was not given prior to the first AOJ adjudication of 
the claim, the notice was provided by the AOJ prior to the 
transfer and certification of this case to the Board, and the 
content of the notice letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial to her.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
outpatient treatment records.  Further, the veteran was 
afforded a VA examination in connection with her claim for an 
increased initial evaluation for her peripartum 
cardiomyopathy.  The veteran has not referenced any 
unobtained evidence that might aid her claim or that might be 
pertinent to the bases of the denial of her claim.  As such, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist her in accordance with the 
VCAA would serve no useful purpose.  

II.	Increased Initial Evaluation for Peripartum 
Cardiomyopathy

The veteran seeks a compensable rating for her service-
connected peripartum cardiomyopathy.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for peripartum cardiomyopathy.  As such, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's service-connected peripartum cardiomyopathy is 
evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code (DC) 
7020 which provides that when cardiomyopathy is manifested by 
chronic congestive heart failure, or a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent, a 100 percent 
rating is assigned.  When there has been more than one 
episode of acute congestive heart failure in the past year, 
or a workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent, a 60 percent rating is 
assigned.  If a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray, a 30 percent is assigned.  If a 
workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or continuous medication is required, a 10 percent is 
assigned. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).

Service medical records indicate that peripartum 
cardiomyopathy was diagnosed in 1997 after the veteran gave 
birth to her son by caesarian section.    

A July 1999 VA treatment record indicated that the veteran 
presented with achy/sharp pain of the entire back, fatigue, 
difficulty sleeping, swollen arms.  The provider noted that 
previously, the veteran had been unable to do aerobic 
exercise due to cardiomyopathy.  The provider noted that the 
cardiomyopathy had resolved.

Physical Evaluation Board (PEB) proceedings indicate that in 
November 1999, the veteran received a medical discharge from 
service with a 20 percent disability rating for fibromyalgia 
syndrome.

A January 2000 VA examination report noted a diagnosis of 
history of peripartum cardiomyopathy with near total recovery 
of the left ventricular function and normal left ventricular 
ejection fraction.  The examiner noted that the veteran was 
off medical treatment.

A January 2003 VA examination report revealed that the 
veteran denied any hospitalization for cardiac problems since 
May 1999 and that she denied shortness of breath, orthopnea, 
and paroxysmal nocturnal dyspnea.  The veteran also denied 
edema of the legs during the previous three years but stated 
that she had been getting atypical chest pain in left mammary 
region on and off on an average of two to three times in a 
month not related to activities or stress.  The veteran 
described the pain as sharp, lasting for a few minutes or 
sometimes dull, lasting for 20-30 minutes.  The veteran 
denied using any specific medications.  The veteran reported 
that the pain was not associated with shortness of breath, 
nausea, or sweating.  She also denied radiation, dizzy 
spells, and syncopal episodes.  The veteran reported that she 
had been having chronic fatigue secondary to fibromyalgia and 
that she could not walk more than 1/2 mile and could not climb 
more than 8-10 stairs at a stretch. 

Physical examination of the veteran revealed heart sounds S1 
and S2 normally heard, no S3, no S4, no gallops, and no 
murmurs.  EKG revealed normal sinus rhythm.  The diagnosis 
was peripartum cardiomyopathy in 1997, treated and improved; 
not taking any specific cardiac medications for the last 
three years; atypical chest pain, otherwise, no cardiac 
symptoms; no specific cardiac signs in current examination; 
2-D Echo revealed normal left ventricular size with diffuse 
hypokinesia with mild-to-moderately reduced estimated 
ejection fraction of 40 percent; current stress test was 
negative for ischemia; achieved 11 METs.   

An April 2003 consultation report indicated that the veteran 
had a history of congestive failure at the time she was 
pregnant, that the veteran was not taking any medication at 
that time, and that there was no specific diagnosis that 
identified the etiology of the congestive failure or the 
cardiomyopathy.  Physical examination revealed normal sinus 
rhythm with no audible murmurs.  The veteran was diagnosed 
with history of cardiomyopathy and congestive heart failure 
three years ago while pregnant.

A July 2004 VA examination report revealed that the veteran 
had intermittent chest pains unrelated to physical exertion, 
lasting up to one hour, sometimes radiating to her back, 
without sweating or dyspnea.  The veteran also reported her 
ability to walk up to seven blocks without experiencing 
shortness of breath but becoming tired and her ability to 
climb two flights of stairs before having to rest.  The 
veteran reported no nausea, vomiting, or syncope but did 
report that her legs were mildly edematous from time to time.  

After physical examination and diagnostic testing, the 
veteran was diagnosed with postpartum cardiomyopathy 
resolved.  The cardiology staff physician, Dr. MEG, stated 
that the veteran did not have findings on physical 
examination consistent with heart failure, that she had been 
off cardiac medications for years, and that she did not have 
any admissions for heart failure except the one in 1997.  Dr. 
MEG noted that the January 2000 ECHO revealed an estimated 
ejection fraction of 55 percent.  Dr. MEG also noted that the 
January 2003 ECHO revealed an ejection fraction of 40 
percent.  In June 2004, there was no evidence of left 
ventricular diastolic dysfunction, no evidence of left 
ventricular hypertrophy, and the ejection fraction by 
fractional shortening was 49 percent and by the Simpson 
method 51 percent.  Nuclear ventriculography (MUGA) indicated 
probably normal equilibrium radionuclide angiocardiography 
showing normal left ventricular function with the left 
ventricular ejection fraction estimated at 55 percent.  The 
left ventricle was normal in size and there were no regional 
wall motion abnormalities.

Dr. MEG stated that all studies since 1999 showed slightly 
decreased (40 percent) to low normal left ventricular 
ejection fraction and that two different Echo methods and 
MUGA done within the last month demonstrate results of 49 
percent, 51 percent and 55 percent, which were very close.  
Dr. MEG's assessment was postpartum cardiomyopathy resolved.  

As noted above, inasmuch as the veteran was granted service 
connection and assigned a noncompensable evaluation for 
peripartum cardiomyopathy, and her current appeal was based 
on that decision, the Board must consider staged ratings 
under Fenderson.  

The Board notes that the effective date of the noncompensable 
rating granted by the July 2000 rating decision was November 
4, 1999, the day after the veteran was separated from 
military service.  Because there is no evidence for the 
period November 4, 1999 to January 14, 2004 that shows that 
the veteran's maximum workload was below 11 METs, that 
continuous medication was required, that there was evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram or X-ray, that the veteran experienced 
multiple episodes of congestive heart failure, or that she 
had left ventricular dysfunction with an ejection fraction of 
30 to 50 percent, the Board finds that a compensable 
evaluation is not shown to have been warranted for that 
period of time.  In fact, the July 1999 VA treatment record 
noted that the veteran's cardiomyopathy had resolved.  

However, the evidence indicates that for the period January 
15, 2003 to June 30, 2004, the veteran's peripartum 
cardiomyopathy, although treated and improved, was manifested 
by echocardiographic mild to moderately reduced estimated 
ejection fraction of 40 percent.  There is no indication of 
any other diagnosis which resulted in this finding.  The 
Board, therefore, finds that a 60 percent evaluation is 
warranted for this limited period of time.   

The Board also notes that since the July 1, 2004 VA 
examination there has been no evidence to warranted a 
compensable evaluation.  In fact, the January 2000 VA 
examination found near total recovery of the left ventricular 
function and normal left ventricular ejection fraction and 
the July 2004 VA examination noted that the veteran's 
cardiomyopathy had resolved.  

The Board notes that there is no evidence of record that the 
veteran's peripartum cardiomyopathy causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluations), or necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 
4.1.  In the instant case, there is no evidentiary basis in 
the record for a higher rating or ratings on an 
extraschedular basis as there is no evidence that the case 
presents an exceptional or unusual disability picture as a 
result of her cardiomyopathy.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation. Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

Entitlement to an initial compensable disability rating for 
peripartum cardiomyopathy from November 4, 1999 to January 
14, 2003 is denied.

Entitlement to an initial 60 percent disability rating for 
peripartum cardiomyopathy from January 15, 2003 to June 30, 
2004 is granted, subject to the criteria for payment of 
monetary awards.

Entitlement to an initial compensable disability rating for 
peripartum cardiomyopathy from July 1, 2004 is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


